UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 2, 2009 (Date of earliest event reported) Card Activation Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 0-25474 20-5769015 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. EmployerIdentification Number) Suite 140 7303 E. Earll Dr.
